DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6-7, 9 ,11, 13, 15, 18 & 21 are amended. Claims 1-24 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 & 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ceder (US 2014/0099549 A1) in view of Natsui (US 2020/0020943 A1).
Regarding claims 1-5, 7-8, 10 & 22, Ceder teaches a positive electrode active material comprising a lithium metal oxide having a crystal structure belonging to a space group Fm3m characterizing a cation-disordered rock-salt structure and represented by Li1.233Mo0.467Cr0.3O2 ([0017], [0033] & [0043]) but is silent as to the lithium metal oxide including fluorine in the presently claimed amount.											Natsui teaches a lithium metal oxide having a crystal structure belonging to a space group Fm3m characterizing a cation-disordered rock-salt structure and represented by a general formula LixMeyOaXb, wherein, X is F, Me can include Ni and Ti, x is from 1.05 to 1.4, y is from 0.6 to 0.95, a is from 1.2 to 2, b is from 0 to 0.8 and such that x + y =a + b =2 and 1.5 ≤ x/y ≤ 2.0 ([0055]-[0070], [0092], [0095]-[0121] & [0146]) which reads on and overlaps with the presently claimed compositions.												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to substitute a portion of the oxygen in Ceder’s lithium metal oxide with F in order to promote cation-anion interaction and improve the discharge capacity or operating voltage of the battery as taught by Natsui ([0094]).
Regarding claim 6, Ceder as modified by Natsui teaches the lithium metal oxide of claim 2 above but is silent as to the lithium metal oxide having the instantly claimed formula. However, Ceder teaches the lithium metal oxide having a general formula of LixMyO2 in which M can be at least one metal selected from a group including Ni, Mo and Ti ([0004]-[0005]). One of ordinary skill in the art would have found it obvious to determine the optimal amounts of the transition metals in the lithium metal oxide in view of optimizing the capacity of the lithium metal oxide. In particular, it is noted that the nature of the transition metals used in the lithium metal oxide as well as the corresponding amounts affect the capacity of the lithium metal oxide (Fig. 3)  
Regarding claims 11-12, Ceder as modified by Natsui teaches the lithium metal oxide of claim 1 but is silent as to a discharge capacity of about 180 mAh/g to about 330 mAh/g (claim 11) and an average discharge voltage of at least 3.0 V (claim 12). 					However, one of ordinary skill in the art would expect the lithium metal oxide of modified Ceder to inherently possess to the presently claimed properties recited in claims 11 and 12 since they both have substantially identical compositions and the same crystal structure as noted in the above rejection of claims 1-5, 7-8 & 10. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 II.
Regarding claims 13-21, Ceder teaches a process for manufacturing a lithium metal oxide having a crystal structure belonging to a space group Fm3m characterizing a cation-disordered rock-salt structure and represented by Li1.233Mo0.467Cr0.3O2 ([0017] & [0033]) which reads on the presently claimed compositions except for the presence of F. Ceder’s method comprises:			- providing a lithium-based precursor such as Li2CO3 ([0017]);					-providing a transition metal (M)-based precursor ([0017]);						-dispersing stoichiometric amounts of said lithium-based, transition metal-based and X-based precursors in an organic solvent such as acetone so as to obtain a precursor slurry ([0014], [0017]-[0018] & [0041]);											-milling said precursor material using a ball mill ([0017] & [0041]);				-drying and pelletizing said precursor slurry ([0017] & [0041]);					-firing said precursor slurry at a temperature of at least 700°C for 10 hours or 15 hours in the presence of argon or oxygen ([0017], [0041] & [0053]).							However, Ceder is silent as to (1) providing a fluorine-based precursor and dispersing said fluorine-based precursor in the solvent. 								Natsui teaches a lithium metal oxide having a crystal structure belonging to a space group Fm3m characterizing a cation-disordered rock-salt structure and represented by a general formula LixMeyOaXb, wherein, X is F, Me can include Ni and Ti, x is from 1.05 to 1.4, y is from 0.6 to 0.95, a is from 1.2 to 2, b is from 0 to 0.8 and such that x + y =a + b =2 and 1.5 ≤ x/y ≤ 2.0 ([0055]-[0070], [0092], [0095]-[0121] & [0146]) which reads on and overlaps with the presently claimed compositions.	 Natsui teaches a method of manufacturing a lithium metal oxide, the method comprising mixing raw material precursors including a fluorine-based precursor ([0142]-[0144] & [0154]).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to substitute a portion of the oxygen in Ceder’s lithium metal oxide with F in order to promote cation-anion interaction and improve the discharge capacity or operating voltage of the battery as taught by Natsui ([0094]). 
Regarding claims 23-24, Ceder as modified by Natsui teaches the positive electrode active material of claim 22. Ceder further teaches a portable electronic device comprising a lithium-ion battery including the inventive positive electrode material and implicitly describes the presence of an electrolyte ([0043] & [0056]) but does not explicitly teach a negative electrode material. However, one of ordinary skill in the art readily understands that a negative electrode material is a well-known crucial component of lithium-ion batteries as evidenced by Natsui ([0165] & [0180]-[0192]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ceder (US 2014/0099549 A1) and Natsui (US 2020/0020943 A1), as applied to claims 1-8 & 10-24 above, and further in view of Suhara (US 2004/0213729 A1).
Regarding claim 9, Ceder as modified by Natsui teaches the lithium metal oxide of claim 1 but is silent as to an average particle size of about 10 nm to about 10 microns.			Suhara teaches a lithium metal oxide comprising LipCoxMyOzFa (wherein M is a transition metal element other than Co, aluminum or an alkaline earth metal element, 0.9 ≤ p ≤ 1.1, 0.980 ≤ x ≤ 1.000, 0.l ≤ y ≤ 0.02, 1.9 ≤ z ≤ 2.1, x + y = 1 and 0.l ≤ a ≤ 0.02 and further teaches the lithium metal oxide having a structure in which primary particles are aggregated to form a secondary particle such that the primary particles have an average particle size of 0.1 to 1.2 microns ([0016] & [0039]).									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to limit an average particle size of primary particles of the lithium metal oxide of modified Ceder to a range of 0.1 to 1.2 microns in order to prevent a bulky powder from the being obtained and the safety from deteriorating as taught by Suhara ([0039]). “Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”.  See MPEP 2144.05 II (B).

Response to Arguments
Applicant’s arguments, see pages 2-4 of Applicant’s Remarks, filed 07/08/2022, with respect to the rejections of claims 1-20 & 22-24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Ceder and Natsui with respect to claims 1-8 & 10-24 and in view of Ceder, Natsui and Suhara with respect to claim 9.			Thus, in view of the foregoing, claims 1-24 stand rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727